Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The prior art, (U.S. PUBS No. 2018/0069150), teaches a light emitting device, comprising: forming a plurality of first light emitting parts on a first substrate, the first light emitting part including a first n-type semiconductor layer and a first mesa structure including a first active layer, a first p-type semiconductor layer, and a first electrode vertically stacked one over another and exposing a portion of a first surface of the first n-type semiconductor layer; forming a plurality of second light emitting parts, the second light emitting part including a the first n-type semiconductor layer and a second mesa structure including a second active layer, a second p-type semiconductor layer, and a second electrode vertically stacked one over another and exposing a portion of a first surface of the first n-type semiconductor layer; but is silent with respect to the combination of a method of manufacturing a light emitting device, comprising: forming a plurality of first light emitting parts on a first substrate, the first light emitting part including a first n-type semiconductor layer and a first mesa structure including a first active layer, a first p-type semiconductor layer, and a first electrode vertically stacked one over another and exposing a portion of a first surface of the first n-type semiconductor layer; forming a plurality of second light emitting parts on a second substrate, the second light emitting part including a second n-type semiconductor layer and a second mesa structure including a second active layer, a second p-type semiconductor layer, and a second electrode vertically stacked one over another and exposing a portion of a second surface of the second n-type semiconductor layer; attaching a first removable carrier onto the second light emitting parts and enclosing the second light emitting parts by covering upper surfaces and side surfaces of the second light emitting parts; removing the second substrate from the second light emitting parts; and bonding the second light emitting parts attached to the first removable carrier onto the first light emitting parts disposed on the first substrate.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/8/22